Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 2 is objected to because of the following informalities:  Claim 2 recites in pertinent part “further comprising a second acquisition unit configured to acquire quire evaluation information regarding the vehicle, input by the user, wherein”.  Please amend to remove “quire”. 

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the following in claims 1, 4 and 5, referencing claim 1 as exemplary:

Referring to claim 1,

 a first acquisition unit configured to acquire a value of a stress index measured for a user of a vehicle shared by a plurality of persons during use of the vehicle; a storage processing unit configured to store the value to be associated with the user and the vehicle into a storage unit; and a selection unit configured to select a vehicle recommended to the user based on the value stored to be associated with the user in the storage unit in response to a vehicle use request from the user.

Referring to claim 2, 

a second acquisition unit configured to acquire quire evaluation information regarding the vehicle, input by the user.

Referring to claim 3,

an information processing apparatus configured to be connected to the information processing terminal via a network, wherein: the information processing terminal includes a calculation unit configured to calculate a value of a stress index based on biological information measured for a user of a vehicle shared by a plurality of persons during use of the vehicle, and the information processing apparatus includes a first acquisition unit configured to acquire the value of the stress index, TSN201807549US00TFN180362-US17a storage processing unit configured to store the value to be associated with the user and the vehicle in a storage unit, and a selection unit configured to select a vehicle recommended to the user based on the value stored to be associated with the user in the storage unit in response to a vehicle use request from the user.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore for interpretation purposes the examiner is interpreting as follows:

A first acquisition unit. (See paragraphs 33 and 67)
A storage processing unit. (See paragraphs 33 and 67)
A selection unit. (See paragraphs 33 and 67)
A second acquisition unit. (See paragraphs 33 and 67)
An information processing apparatus. (See paragraph 67)
A calculation unit. (See paragraphs 27 and 67)

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-5 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-2 recite an information processing apparatus, Claim 3 recites an information processing system, Claim 4, recites an information processing method, Claim 5 directed to a program and therefore fall into a statutory category.

	Additionally the examiner interpreted that the method and program of claims 4 and 5 perform the steps of the apparatus of claim 1 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites an information processing apparatus, information processing system device, an information processing method and a program for determining a vehicle to recommend based on the analysis of obtained information, which under its broadest reasonable interpretation, covers concepts performed for mental processes. 
In the present case concepts performed in the human mind (including an observation, evaluation, judgment, or opinion) such as determining a vehicle to recommend based on the analysis of obtained information. The abstract idea portion of the claims is as follows 
(Claim 1) [An information processing apparatus] comprising: (Claim 4) An information processing method of causing [an information processing apparatus] to execute: (Claim 5) A program causing [an information processing apparatus] to execute: [ a first acquisition unit] configured to acquire a value of a stress index measured for a user of a vehicle shared by a plurality of persons during use of the vehicle; [a storage processing unit] configured to store the value to be associated with the user and the vehicle into [a storage unit]; and [a selection unit] configured to select a vehicle recommended to the user based on the value stored to be associated with the user in [the storage unit] in response to a vehicle use request from the user.  

(Claim 3) [An information processing system] comprising: [an information processing terminal]; and [an information processing apparatus] configured to be connected to [the information processing terminal] via [a network], wherein: [the information processing terminal includes a calculation unit] configured to calculate a value of a stress index based on biological information measured for a user of a vehicle shared by a plurality of persons during use of the vehicle, and [the information processing apparatus includes a first acquisition unit] configured to acquire the value of the stress index, TSN201807549US00 TFN180362-US 17 [a storage processing unit] configured to store the value to be associated with the user and the vehicle in [a storage unit], and [a selection unit] configured to select a vehicle recommended to the user based on the value stored to be associated with the user in [the storage unit] in response to a vehicle use request from the user where the portions that are not bracketed recite the abstract idea.  

If a claim limitation, under its broadest reasonable interpretation, covers concepts that can be performed in the human mind, including an observation, judgment, opinion, and evaluation, it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes information processing apparatus, information processing system device, an information processing method and a program directed towards mental processes.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: storing information ((Claims 1, 4, and 5) [a storage processing unit] configured to store the value to be associated with the user and the vehicle into [a storage unit; (Claim 3)TSN201807549US00 TFN180362-US17 [a storage processing unit] configured to store the value to be associated with the user and the vehicle in [a storage unit] and processing information ((Claims 1, 4, and 5) : [ a first acquisition unit] configured to acquire a value of a stress index measured for a user of a vehicle shared by a plurality of persons during use of the vehicle; and [a selection unit] configured to select a vehicle recommended to the user based on the value stored to be associated with the user in [the storage unit] in response to a vehicle use request from the user.  (Claim 3) [the information processing terminal includes a calculation unit] configured to calculate a value of a stress index based on biological information measured for a user of a vehicle shared by a plurality of persons during use of the vehicle, and [the information processing apparatus includes a first acquisition unit] configured to acquire the value of the stress index, TSN201807549US00 TFN180362-US and [a selection unit] configured to select a vehicle recommended to the user based on the value stored to be associated with the user in [the storage unit] in response to a vehicle use request from the user17

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A first acquisition unit. (See paragraphs 33 and 67)
A storage processing unit. (See paragraphs 33 and 67)
A storage unit. (See paragraph 33)
A selection unit. (See paragraphs 33 and 67)
A second acquisition unit. (See paragraphs 33 and 67)
An information processing apparatus. (See paragraph 67)
An information processing system. (See paragraph 67)
An information processing terminal. (See paragraph 23)
A network. (See paragraph 23)
A calculation unit. (See paragraphs 27 and 67)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes an information processing apparatus, information processing system device, an information processing method and a program that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claim 2 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2 are also non-statutory subject matter.
Dependent claim 2 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation further comprising a second acquisition unit configured to acquire quire evaluation information regarding the vehicle, input by the user, wherein: the storage processing unit stores the evaluation information to be associated with the user and the vehicle in the storage unit; and the selection unit selects a vehicle recommended to the user based on the value and the evaluation information stored to be associated with the user in the storage unit in response to the vehicle use request from the user. Further embellishing that the invention is capable of processing information via using a generic second acquisition unit (See paragraphs 33 and 67)) for acquiring information, and a generic selection unit (See paragraphs 33 and 67) for selecting information and storing information via a generic storage processing unit (See paragraphs 33 and 67) into a generic storage unit (See paragraph 33) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 2 is also non-statutory subject matter.
In conclusion, the claims are directed to the abstract idea of mental processes (determining a vehicle to recommend based on the analysis of obtained information) it falls under the Mental Processes (observation, evaluation, judgement, opinion) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beaurepaire et al. (US 20200082287).

Referring to claims 1, 4, and 5,

Beaurepaire, which is directed to selecting a vehicle using a passenger-based driving profile, discloses:

(Claim 1) An information processing apparatus] comprising: (Claim 4) An information processing method of causing an information processing apparatus to execute: (Claim 5) A program causing an information processing apparatus to execute: (Beaurepaire paragraph 4 According to another embodiment, an apparatus comprises at least one processor, and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, to cause, at least in part, the apparatus to retrieve a passenger profile of a user. )

a first acquisition unit configured to acquire a value of a stress index measured for a user of a vehicle shared by a plurality of persons during use of the vehicle; (Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. Beaurepaire paragraph 44 disclosing in one embodiment, after creating the passenger profile based on the collected driving behavior and user reaction data, the system 100 can use the passenger profile data to adapt the driving style of the vehicle 101 (e.g., when the vehicle 101 is operated in autonomous mode or someone other than the user is driving). In other embodiments, the passenger profile can be used to configure other vehicle-related services such as but not limited to ride-sharing services, vehicle recommendation services, and/or the like. Beaurepaire paragraph 46 disclosing FIG. 4 is a flowchart of a process for generating a passenger profile, according to one embodiment. In various embodiments, the passenger profile platform 111, passenger profile module 113, and/or any of the modules 301-309 may perform one or more portions of the process 400 and may be implemented in, for instance, a chip set including a processor and a memory as shown in FIG. 19. Beaurepaire paragraph 50 disclosing in step 403, the passenger reaction module 303 collects or records user sensor data, user input data, or a combination thereof indicating a reaction of the user to the at least one driving behavior. In addition or alternatively, the user sensor data can be collected from a device (e.g., a smartphone, wearable device, etc.) associated with the user that is equipped with the same or similar sensors illustrated in FIG. 6A. By way of example, the one or more sensors illustrated in FIG. 6A include but are not limited to at least one of: (1) a camera sensor 601 configured to detect a facial movement, an eye movement, a body movement, or a combination thereof of the user that is indicative of the reaction; (2) a biometric sensor 603 such as a heart rate sensor configured to detect a heart rate, a change in the heart rate, or a combination thereof of the user that is indicative of the reaction; Beaurepaire paragraph 52 disclosing similar correlations can be determined for the other sensor types associated with detecting user reactions. For example, heart rate monitoring via biometric sensors 603 use different heart rates to determine a magnitude of a reaction. A higher detected heart rate can indicate a higher level of comfort or discomfort, which a lower heart rate can indicate a lower level of comfort or discomfort. Beaurepaire paragraph 70 disclosing in addition or as alternate to explicit user input, the passenger profile platform 111 can automatically detect a user reaction to a corresponding driving behavior using collected user sensor data. As described above, the user sensor data are collected via one or sensors configured to monitor for user reactions. In one embodiment, the one or more sensors include but is not limited to a camera sensor configured to detect a facial movement, an eye movement, a body movement, or a combination thereof of the user that is indicative of the reaction. The body movement corresponds, for instance, to a driving-related motion performed by the user as the passenger. The one or more sensors can also include a heart rate sensor configured to detect a heart rate, a change in the heart rate, or a combination thereof of the user that is indicative of the reaction. In yet another embodiment, the one or more sensors can include a microphone in combination with a speech recognition module configured to sample a recognition speech or sound from the user that is indicative of the reaction. The one or more sensors can also include a touch sensor configured to detect a touch of a vehicle component by the user that is indicative of the reaction. The touch can be detected, for instance, as a grasping intensity of the user that is above a threshold value. Beaurepaire paragraph 72 disclosing the passenger profile platform 111 has also detected the user's reaction based on collected user sensor data (e.g., heart rate data, detected facial expression, detected words or utterances, etc.). The user sensor data can be analyzed (e.g., using a trained machine learning model) to predict the user reaction or comfort level. In this example, the passenger profile platform 111 computes that user sensor data indicates that the user is comfortable with the detected driving behavior (e.g., the detected acceleration rate) with a 0.8 confidence (e.g., confidence output by the machine learning model).)

a storage processing unit configured to store the value to be associated with the user and the vehicle into a storage unit; (Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. Beaurepaire paragraph 43 disclosing in one embodiment, to determine the level of comfort/discomfort, the system 100 can monitor vehicle driving behaviors (e.g., maneuvers, turns, speeds, etc.) and the corresponding reaction of the user to the driving behaviors using sensors 103 and/or user feedback input. In one embodiment, if system 100 (e.g., via a cloud-based passenger profile platform 111 and/or a vehicle-based passenger profile module 113) detects that the user has a positive reaction or comfort level to current driving style or behavior of the monitored vehicle 101, the system 100 can store this reaction (e.g., comfort level or tolerance) in the user's passenger profile. Beaurepaire paragraph 50 disclosing in step 403, the passenger reaction module 303 collects or records user sensor data, user input data, or a combination thereof indicating a reaction of the user to the at least one driving behavior.)
and a selection unit configured to select a vehicle recommended to the user based on the value stored to be associated with the user in the storage unit in response to a vehicle use request from the user.  (Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. See Beaurepaire Figure 15 illustrating the flow chart of the process including retrieving the passenger profile of the user, processing the passenger profile to select or recommend a vehicle and to present the recommendation. Beaurepaire paragraph 88 disclosing in step 1501, the service interface 309 retrieves a passenger profile of a user. As described above, the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger.)
Referring to claim 2,

Beaurepaire further discloses further comprising a second acquisition unit configured to acquire quire evaluation information regarding the vehicle, input by the user, wherein: (Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. Beaurepaire paragraph 54 disclosing the passenger reaction module 303 can also request and receive user input data via a user interface device of the vehicle to indicate the vehicle behavior and/or the user's reaction to the corresponding driving behavior. In this way, the user can more explicitly indicate the driving behavior and/or reaction, as well as edit any behaviors and/or reactions automatically detected by the passenger profile platform 111. Beaurepaire paragraph 69 disclosing the UI 1001 can provide a UI element 1007 for the user to provide an input indicating the user's reaction to the detected driving behavior. In this example, the UI element 1007 provides toggle controls for indicating whether the user is comfortable or uncomfortable with the presented driving behavior 1003. In some embodiments, the UI element 1007 can be presented on a wearable device 1009 or other secondary device (e.g., a user's personal device) to receive the user input indicating a user reaction to the driving behavior while the user is a passenger. For example, the user input can indicate a comfort level, a discomfort level, or a combination thereof with the at least one driving behavior. Beaurepaire paragraph 71 disclosing the passenger profile platform 111 presents a UI element associated with the UI to receive a user input for providing, modifying, and/or interacting with the vehicle sensor data, the user sensor data, or a combination thereof. In other words, the passenger profile platform 111 can present a UI to convey any automatically detected driving behavior and/or user reaction data with respect to a vehicle carrying the user as a passenger, and provide means (e.g., the UI element) for the user to review, specify, correct, and/or otherwise edit the presented information.)

the storage processing unit stores the evaluation information to be associated with the user and the vehicle in the storage unit; (Beaurepaire paragraph 55 disclosing the passenger profile generator 305 creates a passenger profile using the collected vehicle sensor data and the user reaction data. For example, the passenger profile generator 305 can fuse the user reaction data with the collected information on the corresponding vehicle driving behavior (e.g., based on the car's vehicle sensor data). In other words, the passenger profile generator 305 can create a data structure that relates a given driving behavior with the user's detected reaction to the driving behavior while the user is riding as a passenger of a monitored vehicle. Beaurepaire paragraph 73 disclosing In step 905, the passenger profile generator 305 generates a passenger profile for the user based on the vehicle sensor data, the user sensor, or a combination thereof after the providing, the modifying, the interacting with, or a combination of the vehicle sensor data, the user sensor data, or a combination thereof via the user interface element. For example, the passenger profile platform 111 can determine the provided or modified values for either the detected driving behavior or user reaction after the user's interaction with the presented UI.)

 and the selection unit selects a vehicle recommended to the user based on the value and the evaluation information stored to be associated with the user in the storage unit in response to the vehicle use request from the user. (Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. Beaurepaire paragraph 73 disclosing in step 905, the passenger profile generator 305 generates a passenger profile for the user based on the vehicle sensor data, the user sensor, or a combination thereof after the providing, the modifying, the interacting with, or a combination of the vehicle sensor data, the user sensor data, or a combination thereof via the user interface element. For example, the passenger profile platform 111 can determine the provided or modified values for either the detected driving behavior or user reaction after the user's interaction with the presented UI. See Figure 15 illustrating the flow chart of the process including retrieving the passenger profile of the user, processing the passenger profile to select or recommend a vehicle and to present the recommendation. Beaurepaire paragraph 88 disclosing in step 1501, the service interface 309 retrieves a passenger profile of a user. As described above, the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger.)
Referring to claim 3,

Beuarepaire further discloses:

An information processing system comprising: an information processing terminal; (Beaurepaire paragraph 4 According to another embodiment, an apparatus comprises at least one processor, and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, to cause, at least in part, the apparatus to retrieve a passenger profile of a user. Beaurepaire paragraph 50 In addition or alternatively, the user sensor data can be collected from a device (e.g., a smartphone, wearable device, etc.) associated with the user that is equipped with the same or similar sensors illustrated in FIG. 6A.)

and an information processing apparatus configured to be connected to the information processing terminal via a network, wherein: (Beaurepaire paragraph 4 disclosing according to another embodiment, an apparatus comprises at least one processor, and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, to cause, at least in part, the apparatus to retrieve a passenger profile of a user. Beaurepaire paragraph 50 In addition or alternatively, the user sensor data can be collected from a device (e.g., a smartphone, wearable device, etc.) associated with the user that is equipped with the same or similar sensors illustrated in FIG. 6A.  See Figure 1 illustrating the system environment for executing the invention in conjunction with Beaurepaire paragraph 102 discussing the various types of networks that may be used. Beaurepaire pagraph 103 By way of example, the passenger profile platform 111, services platform 107, services 109, vehicle 101, and/or content providers 117 communicate with each other and other components of the system 100 using well known, new or still developing protocols. In this context, a protocol includes a set of rules defining how the network nodes within the communication network 115 interact with each other based on information sent over the communication links.)

the information processing terminal includes a calculation unit configured to calculate a value of a stress index based on biological information measured for a user of a vehicle shared by a plurality of persons during use of the vehicle, (Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. Beaurepaire paragraph 44 disclosing in one embodiment, after creating the passenger profile based on the collected driving behavior and user reaction data, the system 100 can use the passenger profile data to adapt the driving style of the vehicle 101 (e.g., when the vehicle 101 is operated in autonomous mode or someone other than the user is driving). In other embodiments, the passenger profile can be used to configure other vehicle-related services such as but not limited to ride-sharing services, vehicle recommendation services, and/or the like. Beaurepaire paragraph 46 disclosing FIG. 4 is a flowchart of a process for generating a passenger profile, according to one embodiment. In various embodiments, the passenger profile platform 111, passenger profile module 113, and/or any of the modules 301-309 may perform one or more portions of the process 400 and may be implemented in, for instance, a chip set including a processor and a memory as shown in FIG. 19. Beaurepaire paragraph 50 disclosing in step 403, the passenger reaction module 303 collects or records user sensor data, user input data, or a combination thereof indicating a reaction of the user to the at least one driving behavior. Beaurepaire paragraph 50 disclosing in addition or alternatively, the user sensor data can be collected from a device (e.g., a smartphone, wearable device, etc.) associated with the user that is equipped with the same or similar sensors illustrated in FIG. 6A. By way of example, the one or more sensors illustrated in FIG. 6A include but are not limited to at least one of: (1) a camera sensor 601 configured to detect a facial movement, an eye movement, a body movement, or a combination thereof of the user that is indicative of the reaction; (2) a biometric sensor 603 such as a heart rate sensor configured to detect a heart rate, a change in the heart rate, or a combination thereof of the user that is indicative of the reaction; Beaurepaire paragraph 52 disclosing similar correlations can be determined for the other sensor types associated with detecting user reactions. For example, heart rate monitoring via biometric sensors 603 use different heart rates to determine a magnitude of a reaction. A higher detected heart rate can indicate a higher level of comfort or discomfort, which a lower heart rate can indicate a lower level of comfort or discomfort. Beaurepaire paragraph 70 disclosing in addition or as alternate to explicit user input, the passenger profile platform 111 can automatically detect a user reaction to a corresponding driving behavior using collected user sensor data. As described above, the user sensor data are collected via one or sensors configured to monitor for user reactions. In one embodiment, the one or more sensors include but is not limited to a camera sensor configured to detect a facial movement, an eye movement, a body movement, or a combination thereof of the user that is indicative of the reaction. The body movement corresponds, for instance, to a driving-related motion performed by the user as the passenger. The one or more sensors can also include a heart rate sensor configured to detect a heart rate, a change in the heart rate, or a combination thereof of the user that is indicative of the reaction. In yet another embodiment, the one or more sensors can include a microphone in combination with a speech recognition module configured to sample a recognition speech or sound from the user that is indicative of the reaction. The one or more sensors can also include a touch sensor configured to detect a touch of a vehicle component by the user that is indicative of the reaction. The touch can be detected, for instance, as a grasping intensity of the user that is above a threshold value. Beaurepaire paragraph 72 disclosing the passenger profile platform 111 has also detected the user's reaction based on collected user sensor data (e.g., heart rate data, detected facial expression, detected words or utterances, etc.). The user sensor data can be analyzed (e.g., using a trained machine learning model) to predict the user reaction or comfort level. In this example, the passenger profile platform 111 computes that user sensor data indicates that the user is comfortable with the detected driving behavior (e.g., the detected acceleration rate) with a 0.8 confidence (e.g., confidence output by the machine learning model). the passenger profile generator 305 generates a passenger profile for the user based on the vehicle sensor data, the user sensor, or a combination thereof after the providing, the modifying, the interacting with, or a combination of the vehicle sensor data, the user sensor data, or a combination thereof via the user interface element. For example, the passenger profile platform 111 can determine the provided or modified values for either the detected driving behavior or user reaction after the user's interaction with the presented UI. The passenger profile platform 111 then recomputes the passenger profile based on the updated values according to the embodiments described with respect to the process 400 of FIG. 4.)

and the information processing apparatus includes a first acquisition unit configured to acquire the value of the stress index,TSN201807549US00 TFN180362-US17(Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. Beaurepaire paragraph 44 disclosing in one embodiment, after creating the passenger profile based on the collected driving behavior and user reaction data, the system 100 can use the passenger profile data to adapt the driving style of the vehicle 101 (e.g., when the vehicle 101 is operated in autonomous mode or someone other than the user is driving). In other embodiments, the passenger profile can be used to configure other vehicle-related services such as but not limited to ride-sharing services, vehicle recommendation services, and/or the like. Beaurepaire paragraph 46 disclosing FIG. 4 is a flowchart of a process for generating a passenger profile, according to one embodiment. In various embodiments, the passenger profile platform 111, passenger profile module 113, and/or any of the modules 301-309 may perform one or more portions of the process 400 and may be implemented in, for instance, a chip set including a processor and a memory as shown in FIG. 19. Beaurepaire paragraph 50 disclosing in step 403, the passenger reaction module 303 collects or records user sensor data, user input data, or a combination thereof indicating a reaction of the user to the at least one driving behavior. In addition or alternatively, the user sensor data can be collected from a device (e.g., a smartphone, wearable device, etc.) associated with the user that is equipped with the same or similar sensors illustrated in FIG. 6A. By way of example, the one or more sensors illustrated in FIG. 6A include but are not limited to at least one of: (1) a camera sensor 601 configured to detect a facial movement, an eye movement, a body movement, or a combination thereof of the user that is indicative of the reaction; (2) a biometric sensor 603 such as a heart rate sensor configured to detect a heart rate, a change in the heart rate, or a combination thereof of the user that is indicative of the reaction; Beaurepaire paragraph 52 disclosing similar correlations can be determined for the other sensor types associated with detecting user reactions. For example, heart rate monitoring via biometric sensors 603 use different heart rates to determine a magnitude of a reaction. A higher detected heart rate can indicate a higher level of comfort or discomfort, which a lower heart rate can indicate a lower level of comfort or discomfort. Beaurepaire paragraph 70 disclosing in addition or as alternate to explicit user input, the passenger profile platform 111 can automatically detect a user reaction to a corresponding driving behavior using collected user sensor data. As described above, the user sensor data are collected via one or sensors configured to monitor for user reactions. In one embodiment, the one or more sensors include but is not limited to a camera sensor configured to detect a facial movement, an eye movement, a body movement, or a combination thereof of the user that is indicative of the reaction. The body movement corresponds, for instance, to a driving-related motion performed by the user as the passenger. The one or more sensors can also include a heart rate sensor configured to detect a heart rate, a change in the heart rate, or a combination thereof of the user that is indicative of the reaction. In yet another embodiment, the one or more sensors can include a microphone in combination with a speech recognition module configured to sample a recognition speech or sound from the user that is indicative of the reaction. The one or more sensors can also include a touch sensor configured to detect a touch of a vehicle component by the user that is indicative of the reaction. The touch can be detected, for instance, as a grasping intensity of the user that is above a threshold value. Beaurepaire paragraph 72 disclosing the passenger profile platform 111 has also detected the user's reaction based on collected user sensor data (e.g., heart rate data, detected facial expression, detected words or utterances, etc.). The user sensor data can be analyzed (e.g., using a trained machine learning model) to predict the user reaction or comfort level. In this example, the passenger profile platform 111 computes that user sensor data indicates that the user is comfortable with the detected driving behavior (e.g., the detected acceleration rate) with a 0.8 confidence (e.g., confidence output by the machine learning model).)

a storage processing unit configured to store the value to be associated with the user 
and the vehicle in a storage unit, ((Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. Beaurepaire paragraph 43 disclosing in one embodiment, to determine the level of comfort/discomfort, the system 100 can monitor vehicle driving behaviors (e.g., maneuvers, turns, speeds, etc.) and the corresponding reaction of the user to the driving behaviors using sensors 103 and/or user feedback input. In one embodiment, if system 100 (e.g., via a cloud-based passenger profile platform 111 and/or a vehicle-based passenger profile module 113) detects that the user has a positive reaction or comfort level to current driving style or behavior of the monitored vehicle 101, the system 100 can store this reaction (e.g., comfort level or tolerance) in the user's passenger profile. Beaurepaire paragraph 50 disclosing in step 403, the passenger reaction module 303 collects or records user sensor data, user input data, or a combination thereof indicating a reaction of the user to the at least one driving behavior.)

and a selection unit configured to select a vehicle recommended to the user based on the value stored to be associated with the user in the storage unit in response to a vehicle use request from the user.  (Beaurepaire paragraph 3 disclosing the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger. The method also comprises processing the passenger profile to select or to recommend a vehicle to the user. See Beaurepaire Figure 15 illustrating the flow chart of the process including retrieving the passenger profile of the user, processing the passenger profile to select or recommend a vehicle and to present the recommendation. Beaurepaire paragraph 88 disclosing in step 1501, the service interface 309 retrieves a passenger profile of a user. As described above, the passenger profile is generated based on sensor data indicating a reaction of the user to at least one vehicle driving behavior previously experienced by the user as a vehicle passenger.)


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Kim (US 20200126000) – directed to a vehicle sharing service apparatus and method.

Konigsberg (US 20150302718) – directed to interpreting physiological information includes receiving, from at least one physiological signal source, physiological data associated with a user of a vehicle, receiving vehicle event data and driving context data associated with operation of the vehicle, and determining a state of the user based on the vehicle event data, the driving context data, and the physiological data.

Jung et al. (US 20140172910) – directed to a music recommendation system and method for a vehicle. More particularly, the present invention relates to a music recommendation system and method that reduce stress of a driver.

Cogill et al. (US 20180103888) – directed to driver capability, ability, confidence, and/or competency evaluation while operating a vehicle by a processor, are provided. In one embodiment, by way of example only, a method for driver capability evaluation while operating a vehicle, again by a processor, is provided. Driver confidence, based upon one or more psychophysical parameters of a driver, is combined and correlated with a plurality of environmental factors and route information. A confidence in vehicular operational capabilities of the driver may be detected according to the correlation.

Longo et al. (US 20190228367) – directed to generating and matching profiles of people for ride sharing comprises a processor to process physiological data of users collected by sensors in the vehicles, driving data collected by sensors in the vehicles, and lifestyle data of the users.

Al-Dahle (US 20180208209) – directed to an autonomous navigation system which can navigate a vehicle through an environment according to a selected comfort profile, where the comfort profile associates a particular set of occupant profiles and a particular set of driving control parameters, so that the vehicle is navigated based on the particular set of driving control parameters.

Fung et al. (US 20160001781) – directed to controlling vehicle systems includes receiving monitoring information from one or more monitoring systems and determining a plurality of driver states based on the monitoring information from the one or more monitoring systems. The method includes determining a combined driver state based on the plurality of driver states and modifying control of one or more vehicle systems based on the combined driver state.

Fields et al. (US Patent No. 9,934,667) – directed to monitoring a vehicle operator during the course of vehicle operation to determine whether the vehicle operator is in an emotionally impaired state (e.g., aggressive or agitated) and presenting appropriate stimuli (e.g., music or sound recordings) to the vehicle operator when impairment is detected. The vehicle operator, the environment surrounding the vehicle, or forces acting on the vehicle may be monitored using a variety of sensors, including optical sensors, accelerometers, or biometric sensors (e.g., skin conductivity, heart rate, or voice modulation).

Kaliouby et al. (US 20190073547) – directed to personal emotional profile generation uses cognitive state analysis for vehicle manipulation.

Lu et al. (US 20170129335) – directed to controlling a vehicle based on a physiological trait. 

Larner et al. (US 20180052000) – directed to determining a route for passenger comfort and operating a vehicle according to the determined route.

Bender et al. (US 20170370732) – directed to controlling the operation of a passenger vehicle based on a stress level of one or more occupants of the passenger vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/M.J.M./Examiner, Art Unit 3689

/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689